IN THE COURT OF APPEALS OF IOWA

                                  No. 21-0480
                            Filed January 12, 2022


RACHEL MARIE WEBER HAUGO,
    Petitioner-Appellee,
vs.

JOSHUA SCOTT HAUGO,
     Respondent-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Coleman McAllister,

Judge.



      A husband appeals the imposition of a civil no-contact order, alleging his

wife did not establish he committed an assault. AFFIRMED.



      Joshua Haugo, Ankeny, self-represented appellant.



      Leslie Babich of Babich Goldman, P.C., Des Moines, for appellee.




      Considered by Mullins, P.J., and Schumacher and Ahlers, JJ.
                                        2


SCHUMACHER, Judge.

      Joshua Haugo appeals the imposition of a civil no-contact order in favor of

his wife, Rachel Haugo. He alleges Rachel did not establish he committed an

assault.   We find Rachel established Joshua committed an assault by a

preponderance of the evidence. Accordingly, we affirm.

I.    Facts & Prior Proceedings

      During the pendency of their dissolution proceedings, Rachel and Joshua

resided at the house they shared along with their two minor children, operating

under a stipulated temporary order. The temporary order in the parties’ dissolution

proceedings allowed both parties to reside in the home and prohibited either party

from “unreasonably” denying the use of the other party’s vehicle. The morning of

March 4, 2021, Joshua underwent hand surgery. He was placed under general

anesthesia and given Percocet for the pain. His last dose of Percocet was taken

at home at about 1:30 p.m.

      After returning home, Joshua texted Rachel, who was also at the home,

requesting the use of her vehicle to pick up the children from daycare. Rachel did

not respond. Joshua went up to their bedroom where Rachel was located and

demanded Rachel answer his question. A standoff ensued, with Joshua blocking

the hallway for roughly forty-five minutes.    Joshua repeatedly requested that

Rachel answer his question—whether he could use her vehicle. At one point, he

asked her the question roughly forty times in about ten minutes. Rachel refused

to answer the question directly.

      The parties disagree on how to characterize the standoff. Rachel testified

that Joshua had an intense stare, was sweating, and would initiate physical contact
                                        3


with Rachel by bumping her with his chest and shoulder, preventing her from

getting past him. Rachel was recovering from a surgical procedure, had finished

twenty weeks of chemotherapy, and was subject to a weight restriction. She stated

that she was afraid of Joshua during the encounter, prompting her to take an audio

recording of about ten minutes of the standoff. She also texted her friend and her

mother to call the police. In contrast, Joshua claims he remained calm and simply

wanted Rachel to answer his question. He also alleges that Rachel was the one

bumping into him. Police eventually responded to the confrontation, although no

charges were filed. An officer testified that Rachel appeared fearful after the

incident.

       Rachel petitioned for relief from domestic abuse on March 5, citing the

encounter from the day before. After an initial ex parte hearing, a district court

granted a temporary protective order on the same day. An evidentiary hearing

occurred on March 19, 2021. Joshua, a licensed attorney, represented himself

along with assistance from counsel. Joshua moved to dismiss the petition on the

day of the hearing.

       The court found in Rachel’s favor and granted a final domestic abuse

protective order under Iowa Code chapter 236 (2021). The order granted Rachel

physical care of the children and possession of the marital home. The court noted

that the custodial arrangement was intended to be a “stop gap measure” until the

parties could fully litigate the matters in their divorce proceedings. The order

provided Joshua visitation with the children. The order prohibited Joshua from

contacting Rachel or the children, except as specified in the order, for one year,
                                          4


and prohibited his possession of firearms. Joshua later moved to reconsider,

enlarge, or amend, which the court denied. Joshua appeals.

II.    Standard of Review

       The parties disagree on the applicable standard of review. Civil domestic

abuse cases are heard in equity, and our review is de novo. Wilker v. Wilker, 630

N.W.2d 590, 594 (Iowa 2001). “Respectful consideration is given to the trial court’s

factual findings and credibility determinations, but not to the extent where those

holdings are binding upon us.” Id.

       “We examine both the law and the facts, and we adjudicate anew those

issues properly preserved and presented for appellate review.” Arens v. Arens,

No. 13-1421, 2014 WL 465801, at *3 (Iowa Ct. App. Feb. 5, 2014). While we

review the record anew, “we give weight to the district court’s findings, particularly

its credibility determinations.” Id.

III.   Discussion

       In challenging the district court’s imposition of a no-contact order, Joshua

claims that Rachel failed to prove he committed a domestic assault under Iowa

Code section 708.1.1 He also raises two other claims we do not consider.2 Rachel

requests appellate attorney fees.


1 Joshua also alleges that the district court improperly denied his motion to dismiss,
which was premised on the lack of an assault occurring. Because we find that
Rachel proved an assault occurred by a preponderance of the evidence, we need
not address this argument.
2 He also outlines two other issues presented for review:

       3. Did the [d]istrict [c]ourt fail to meet its burden regarding finding the
       facts in writing and separately stating its conclusions of law and
       further failed to meet this burden when presented with the
       opportunity to do so in denying to [sic] [d]efendant’s Motion to
       Reconsider, Amend, and/or Enlarge?
                                          5


       A.     Assault

       A party seeking a no-contact order under chapter 236 “must prove the

allegation of domestic abuse by a preponderance of the evidence.” Iowa Code

§ 236.4(1). Domestic abuse means “committing assault as defined in section

708.1” when the perpetrator and victim have a relationship governed by

chapter 236.3 Iowa Code § 236.2(2). Section 708.1(2) defines assault, in relevant

part, as follows:

              A person commits an assault when, without justification, the
       person does any of the following:
              a. Any act which is intended to cause pain or injury to, or which
       is intended to result in physical contact which will be insulting or
       offensive to another, coupled with the apparent ability to execute the
       act.
              b. Any act which is intended to place another in fear of
       immediate physical contact which will be painful, injurious, insulting,
       or offensive, coupled with the apparent ability to execute the act.

The district court found Joshua committed an assault under both Iowa Code

section 708.1(2)(a) and (2)(b).

       The parties contest the requisite intent necessary to establish an assault.

Rachel contends that “Iowa Code § 708.1 defines assault as a general intent

crime.” In contrast, Joshua asserts it requires specific intent. Our case law is clear

that “section 708.1(2) requires proof of specific intent.” Arens, 2014 WL 465801,

at *3 (citing State v. Fountain, 786 N.W.2d 260, 266 (Iowa 2010)). “Specific intent



        4. Did the [p]laintiff lie to and/or mislead the [c]ourt through her
        Petition for Relief from Domestic Abuse and therefore entitle
        [d]efendant to relief?
Because Joshua cited no authority for either issue, those claims have been
waived, and we need not address them. See Iowa R. App. P. 6.903(2)(g)(3)
(“Failure to cite authority in support of an issue may be deemed waiver of that
issue.”).
3 Both parties concede that they are in a relationship governed by the chapter.
                                           6


is present when it is shown from the circumstances that the assailant subjectively

desired the prohibited result.” Id. Intent may be established by “circumstantial

evidence and by inferences drawn from that evidence.” Id. at *4 (quoting State v.

Nance, 533 N.W.2d 557, 562 (Iowa 1995)). Courts may infer intent by considering

the natural consequences of a party’s actions. In re Petition of Luebbers, No. 20-

1427, 2021 WL 4593171, at *3 (Iowa Ct. App. Oct. 6, 2021). “The focus ‘is on the

offender’s intent, not the victim’s expectations.’” Arens, 2014 WL 465801, at *4

(citation omitted). Further, the victim’s fear is not dispositive. Id.

       The record supports the district court’s finding that Joshua made offensive

bodily contact with Rachel, thus committing an assault under section 708.1(2)(a).

In particular, the record reflects that Joshua used his body to block the hallway for

roughly forty-five minutes. During that time, he extended his arms out and used

his chest to prevent Rachel from passing. Rachel testified that Joshua would

essentially chest-bump her as she tried to pass him. The natural consequence of

using his body to prevent her movement was unwanted and offensive bodily

contact.   Finally, Joshua had the apparent ability to cause offensive contact

because he did in fact cause contact. As such, Joshua committed an assault by

causing offensive bodily contact with Rachel. See Iowa Code § 708.1(2)(a).

       Joshua attempts to analogize this case to Wasmund v. Wasmund. In that

case, the court found no assault occurred when the defendant physically blocked

the plaintiff from leaving. No. 14-1832, 2015 WL 2089714, at *4-5 (Iowa Ct. App.

May 6, 2015). The court found that any contact between the parties was “incidental

or minimal and was initiated by [the plaintiff] moving towards [the defendant].” Id.

at *5. However, that case is factually distinct from the standoff in this case. Rather
                                            7


than an encounter that “occur[ed] in the blink of an eye,” the confrontation between

Rachel and Joshua lasted forty-five minutes. See id. Furthermore, the trial court

implicitly found Rachel to be the more credible witness, noting that Joshua was

“the primary physical aggressor” who “raised his arms and extended his chest

towards [Rachel].” As such, Wasmund does not support Joshua’s contentions.

        The record also supports the district court’s finding that Joshua committed

an assault under section 708.1(2)(b). Multiple factors support the conclusion that

Joshua intended to make Rachel fearful of offensive bodily contact or harm. First,

we note that Rachel and Joshua had a contentious relationship leading up to the

incident underpinning her application for a protective order. Their disputes include

changing locks to the master bedroom and the use of Joshua’s firearms. 4 On

another occasion, Joshua followed Rachel to a friend’s home while demanding she

let him take the children to a wedding. He did not leave until police arrived. The

rising tensions speaks to Joshua’s intent to intimidate Rachel. See Runyan v.

Runyan, No. 17-1120, 2018 WL 3302007, at *3 (Iowa Ct. App. July 5, 2018) (“‘[A]

defendant’s history of threatening or violent conduct involving the same victim can

be especially probative’ and can ‘establish the justifiable inference that a

defendant’s charged conduct was in fact intended to engender fear on the part of

the victim . . . .’” (citation omitted)).

        Similarly, the length of the encounter—roughly forty-five minutes—speaks

to Joshua’s intent to force Rachel into providing an answer to his persistent



4After Rachel filed her chapter 236 petition but prior to final hearing, she located
a large bag in the garage that contained two handguns, one of which was loaded,
an AR-15, and ammunition.
                                          8


questions. Joshua’s conduct is consistent with the district court’s finding that he

“was determined to impose his physical will on [Rachel] in an effort to intimidate

her so that he could secure the answer to his question.” While it is true that Rachel

conceded Joshua had never physically harmed her before and that she repeatedly

approached Joshua in an attempt to get past him—potentially causing some of the

bodily contact—Rachel has met her burden of proof that Joshua committed an

assault.

        B.     Appellate Fees

        Rachel requests an award of appellate attorney fees. “Like the district court,

we have the authority to award attorney fees under Iowa Code section 236.5(4).”

Smith v. Janssen, No. 16-0018, 2017 WL 1086206, at *4 (Iowa Ct. App. Mar. 22,

2017). “In determining whether to award attorney fees, we consider the needs of

the party making the request, the ability of the other party to pay, and whether the

party making the request was obligated to defend the district court’s decision on

appeal.” Bruske v. Bruske, No. 17-0494, 2017 WL 6513629, at *3 (Iowa Ct. App.

Dec. 20, 2017). Given the above factors, we decline to award appellate attorney

fees.

        AFFIRMED.